Opinion filed July 14, 2016




                                      In The


        Eleventh Court of Appeals
                                   __________

                              No. 11-15-00116-CR
                                  __________

                      ALFREDO ARREOLA, Appellant
                                         V.
                      THE STATE OF TEXAS, Appellee


                      On Appeal from the 29th District Court
                           Palo Pinto County, Texas
                          Trial Court Cause No. 12633


                      MEMORANDUM OPINION
       Appellant, Alfredo Arreola, pleaded guilty to aggravated robbery on
February 11, 2005. The trial court admonished him of his rights and found sufficient
evidence to support his guilty plea. The court deferred the adjudication of his guilt
and placed him on community supervision for ten years. The State subsequently
moved to revoke Appellant’s community supervision and adjudicate his guilt.1 The
trial court held a hearing and found the State’s allegations to be “true.” The trial
court then adjudicated Appellant guilty of the charged offense, assessed punishment
at confinement for thirty years, and sentenced him accordingly.
        Appellant asserts in the first of two issues on appeal that his Sixth Amendment
right to effective assistance of counsel was violated when counsel failed to advise
him of the immigration consequences of his plea. In his second issue, he asserts that
the trial court’s judgment is contrary to the actual record because he pleaded “not
true” to the State’s allegations. We modify and affirm.
                                      I. Evidence at Hearing
        Appellant, as part of a plea agreement in 2005, agreed to deferred
adjudication, ten years of community supervision, and a $4,000 fine.2 In its motion
to proceed with adjudication, the State alleged numerous violations of the terms and
conditions of Appellant’s community supervision, including the failure to report and
the failure to pay his fine and fees.
        Appellant appeared at the hearing in 2015, and the trial court entered a “not
true” plea for him. Gary Lively, a sheriff’s deputy with the Palo Pinto County
Sheriff’s Department, testified about the events surrounding Appellant’s initial arrest
for armed robbery. Deputy Lively, at the time of the offense, was a patrolman for
the Mineral Wells Police Department; he arrested Appellant, who was driving the
victim’s car, immediately after the robbery.                   Chester Watkins, a community
supervision officer for Palo Pinto County, testified that Appellant was the same

        1
        The State first moved to adjudicate in 2005 and withdrew it in 2006, then filed another motion in
2011 and amended that motion after Appellant’s arrest in 2015.
        2
          The terms and conditions of community supervision that the trial court imposed upon Appellant
included, among other things, that Appellant must avoid persons or places of disreputable or harmful
character, report to the community supervision officer monthly, remain in the county unless given written
permission to leave, complete 600 hours of community service, and pay $4,573 in combined court costs,
restitution, and fees.
                                                   2
defendant from 2005 and that Appellant, after the initial intake in 2005, failed to
report during any month thereafter. Watkins also testified that he had no record that
Appellant had paid any of the “supervision fees.”
                                      II. Analysis
      Appellant asserts an ineffective assistance of counsel claim.       We interpret
Appellant’s argument to be that the ineffective assistance occurred either at the
revocation hearing in 2015 or at the original plea hearing in 2005, or both. He also
asserts that the trial court’s judgment should be reformed. We will first address both
ineffective assistance contentions followed by Appellant’s claim that we should
reform the trial court’s judgment.
      A. 2015 Revocation and Adjudication Hearing
      Appellant seems to assert that ineffective assistance of counsel arose “[w]hen
Appellant was before the trial court in the first amended motion to proceed to
adjudication hearing [because] he was not admonished as to the immigration
consequences” found in Article 26.13(a)(4) of the Texas Code of Criminal
Procedure.    However, general plea admonitions do not apply to a revocation
proceeding. Gutierrez v. State, 108 S.W.3d 304, 309–10 (Tex. Crim. App. 2003)
(“[I]n the context of revocation proceedings, the legislature has not . . . required the
court to . . . admonish the defendant pursuant to 26.13.”); Spafford v. State, No. 11-
10-00100-CR, 2011 WL 3793327, at *1 (Tex. App.—Eastland Aug. 25, 2011, no
pet.) (mem. op., not designated for publication). Appellant is not entitled to Padilla
style plea admonitions at a revocation hearing. See Padilla v. Kentucky, 559 U.S.
356, 371–74 (2010); Gutierrez, 108 S.W.3d at 309–10; Spafford, 2011 WL 3793327,
at *1. Furthermore, Appellant provides no authority that Padilla extends beyond
guilty pleas to revocation or adjudication hearings. Because the trial court was not
required to give general plea admonitions at the hearing in which the trial court


                                           3
revoked Appellant’s community supervision and adjudicated his guilt, we overrule
this part of Appellant’s first issue.
      B. 2005 Original Plea Hearing
      Appellant also asserts that he was denied effective assistance of counsel when
he “received no immigration consequence warning that his plea of guilty would
result in certain deportation.” A defendant may appeal issues relating to the original
proceeding “only” in an appeal taken when the trial court first imposed the deferred
adjudication community supervision. Manuel v. State, 994 S.W.2d 658, 661–62
(Tex. Crim. App. 1999). We may not address an issue related to the original guilty
plea hearing in an appeal brought after the revocation of community supervision, as
the issue was not timely asserted. Perez v. State, 424 S.W.3d 81, 86 (Tex. Crim.
App. 2014) (citing Manuel, 994 S.W.2d at 661–62). Appellant did not raise his
complaint about the 2005 hearing until after the revocation of his community
supervision; his complaint was, therefore, untimely. See Perez, 424 S.W.3d at 86;
Manuel, 994 S.W.2d at 662; Webb v. State, 20 S.W.3d 834, 836 (Tex. App.—
Amarillo 2000, no pet.) (compliance with Article 26.13 was a matter that should
have been raised via appeal from the judgment in which the trial court deferred the
adjudication of guilt). We overrule the remainder of Appellant’s first issue.
      C. Modification
      The State agrees that the trial court’s judgment erroneously reflects that
Appellant pleaded “TRUE” to the State’s motion when, in fact, Appellant did not
enter a plea of true. This court has authority to modify a trial court’s judgment to
reflect the truth, when we have the necessary information to do so, and then affirm
the judgment as modified. TEX. R. APP. P. 43.2(b); French v. State, 830 S.W.2d 607,
609 (Tex. Crim. App. 1992). We sustain Appellant’s second issue.




                                          4
                                   III. This Court’s Ruling
      We modify the trial court’s judgment to reflect that Appellant entered a plea
of “NOT TRUE” to the State’s motion, and we affirm as modified.




                                                MIKE WILLSON
                                                JUSTICE


July 14, 2016
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                            5